STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

TRACEY WANG NO. 2022 CW 0632
VERSUS

STATE OF LOUISIANA, THROUGH
DEPARTMENT OF TRANSPORTATION
AND DEVELOPMENT AUGUST 02, 2022

 

In Re: Tracey Wang, applying for supervisory writs, Louisiana
State Civil Service Commission, No. 18769.

 

BEFORE : McDONALD, THERIOT, AND CHUTZ, JJ.

WRIT GRANTED. The April 22, 2022 ruling of the Louisiana
State Civil Service Referee is reversed. Unless taken by the
proper appointing authority, disciplinary action is null and
must be set aside. The requirement that the disciplinary action
be issued by the appointing authority is to be strictly
construed. Department of Agriculture and Forestry v. Jones, 93-
0128 (La. App. lst Cir. 3/11/94), 633 So.2d 900, 902, writ
denied, 94-0907 (La. 5/20/94), 637 So.2d 482. The burden of
proof in an appeal to the Commission on a disciplinary action is
on the appointing authority. La. Const. art. xX, §8(A); Civil
Service Rule 13.19(c). It is uncontroverted that the Department
of Transportation and Development failed to meet its burden of
proof that Mr. Morvant was delegated appointing authority when
Tracey Wang’s pre-deprivation and disciplinary letters were
issued by him. Accordingly, Tracey Wang’s motion for summary
disposition is granted, and the disciplinary action imposed by
letter dated August 13, 2021, reducing Tracey Wang’s pay by
$1,846.80, is null and is set aside. This matter is remanded to
the Louisiana State Civil Service Commission with instructions
to reinstate Tracey Wang’s salary and determine the amount of
back pay owed to her.

MRT
WRC

COURT OF APPEAL, FIRST CIRCUIT

aon)

DEPUTY CLERK OF COURT
FOR THE COURT